LOWELL, District Judge.
The cases cited at the bar seem to me to establish the doctrine for which they were introduced, that, by the common law of Massachusetts, a married woman in the situation of this bankrupt might contract as if she were sole. I do not find in them any restriction, such as is suggested, to contracts for necessaries. Then comes the statute of 1830, which is as broad as it could well be. “She may make contracts, and commence, prosecute, and defend suits in her own name, and dispose of her property which may be found here, in like manner, In all respects, as if she were unmarried.” No doubt there is in this clause an implied exception of marriage contracts; but, even as to these, it may be that an action might be maintained for a breach by a man with whom the woman should have contracted as if sole. There is certainly no express exception; and if an unmarried woman can indorse notes or guaranty accounts, this bankrupt might do it, unless the General Statutes, in codifying the law, have changed it. Section 29, c. 10S, begins by giving to every married woman who comes into this state without her husband all the powers given to married women in the preceding sections; and this clause must, of course, be governed by the decisions applicable to those sections which define and limit the powers of such persons; but the section then proceeds to add all the provisions of section IS of the former act: “And may also transact business, make contracts, and commence, prosecute, and defend suits in her own name, and dispose of her property which may be found here, as if she were unmarried.”
It was not the intent of this section to restrict the powers which women already had, but rather to enlarge them. The reason for enacting the first clause undoubtedly was to give, in addition to the general powers to contract and to sue, whatever other privileges women married in this state are granted by the earlier part of the chapter, such as the right to take separate property by descent, &c., and, perhaps, to dispose of their own personal property, though it might not happen to be found here. There are several such rights and powers which might not be considered as definitely granted by a privilege to contract and to dispose of property found here. It follows that Mrs. Ruddell had power to make these contracts, though they were founded upon a consideration which concerned neither her separate property nor her trade; and that they can be proved in bankruptcy. Proof to stand.